Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/08/2022 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
The IDS submitted on 06/08/2022 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments to independent claims 1,10 and 17 as well as cancellation of dependent claim 22 in this examiner’s amendment was given via phone and email by Jared Scholz (Reg. #: 64088) on 07/13/2022.
The application has been amended as follows:
Listing of Claims:
1.         (Currently Amended) A method for ranking messages of conversation graphs in a messaging platform, the method comprising: 
classifying, by a classification model, messages of a conversation graph into a plurality of sections using a plurality of first signals, the plurality of first signals including a probability that at least one message of the conversation graph or a respective author of a message of the conversation graph is abusive, the conversation graph including a data structure having nodes representing messages and edges representing links between the nodes, the classification model including a neural network, the plurality of sections including a first section and a second section, the first section having messages from the conversation graph determined to be of higher quality than messages of the second section;
determining, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation graph using a plurality of second signals, the plurality of second signals including at least one signal different from the plurality of first signals; 
computing an engagement value for each of the subset of the messages of the conversation graph using the plurality of predictive outcomes, wherein the computing includes valuing a first predictive outcome higher than a second predictive outcome;
ranking the messages of the first section based on the engagement values that correspond to the messages of the first section; and 
transmitting, over a network, at least a portion of the messages of the first section to be rendered on a client application of a user device according to the ranking.

10.         (Currently Amended) A system for ranking messages of conversation graphs, the system comprising: 
at least one processor; and 
a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor cause the at least one processor to: 
generate a conversation graph based on a reply structure of messages posted to a messaging platform; 
receive, over a network, a request to retrieve messages of the conversation graph from a client application executable by a user device; 
in response to the request, classify, by a classification model, the messages of the conversation graph into a plurality of sections using a plurality of first signals, the plurality of first signals including a probability that at least one message of the conversation graph or a respective author of a message of the conversation graph is abusive, the conversation graph including a data structure having nodes representing messages and edges representing links between the nodes, the classification model including a neural network, the plurality of sections including a first section and a second section, the first section having messages from the conversation graph determined to be of higher quality than messages of the second section; 
determine, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation graph using a plurality of second signals, the plurality of second signals including at least one signal different from the plurality of first signals; 
compute an engagement value for each of the subset of the messages of the conversation graph using the plurality of predictive outcomes for a respective message, wherein the computing includes valuing a first predictive outcome higher than a second predictive outcome; 
rank the messages of the first section using the engagement values that correspond to the messages of the first section; and 
transmit, over the network, at least a portion of the messages of the first section to be rendered on the client application according to the rank.

17.         (Currently Amended) A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to execute operations, the operations comprising: 
classify, using a classification model, messages of a conversation graph of a messaging platform into a plurality of sections using a plurality of first signals, the plurality of first signals including a probability that at least one message of the conversation graph or a respective author of a message of the conversation graph is abusive, the conversation graph including a data structure having nodes representing messages and edges representing links between the nodes, the classification model including a neural network, the plurality of sections including a first section and a second section, the first section having messages from the conversation graph determined to be of higher quality than messages of the second section; 
determine, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation graph using a plurality of second signals, the plurality of second signals including at least one signal that is different from the plurality of first signals; 
compute an engagement value for each of the subset of the messages of the conversation graph using the plurality of predictive outcomes, wherein the computing includes valuing a first predictive outcome higher than a second predictive outcome; 
rank the messages of the first section based on the engagement values that correspond to the messages of the first section; and 
transmit at least a portion of the messages of the first section to be rendered on a client application of a user device according to the rank.

22. 	(Cancelled)

Allowable Subject Matter
Claims 1-2, 4, 7, 8-10, 12-13, 15, 17-18, 21, 23-25 and 26 respectively are allowed and renumbered as claims 1-2, 3, 4, 6-8, 9-10, 11, 15-16, 5, 12-14 and 17 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification. In particular, the prior arts of record do not teach a method for ranking messages of conversation graphs in a messaging platform, the method (or a non-transitory computer-readable medium storing executable instructions to execute corresponding operations in case of claim 17) comprising: 
classifying, by a classification model, messages of a conversation graph into a plurality of sections using a plurality of first signals, the plurality of first signals including a probability that at least one message of the conversation graph or a respective author of a message of the conversation graph is abusive, the conversation graph including a data structure having nodes representing messages and edges representing links between the nodes, the classification model including a neural network, the plurality of sections including a first section and a second section, the first section having messages from the conversation graph determined as to be of higher quality than messages of the second section;
determining, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation graph using a plurality of second signals, the plurality of second signals including at least one signal different from the plurality of first signals; 
computing an engagement value for each of the subset of the messages of the conversation graph using the plurality of predictive outcomes, wherein the computing includes valuing a first predictive outcome higher than a second predictive outcome;
ranking the messages of the first section based on the engagement values that correspond to the messages of the first section; and 
transmitting, over a network, at least a portion of the messages of the first section to be rendered on a client application of a user device according to the ranking.

The prior arts of record also do not teach a system for ranking messages of conversation graphs, the system comprising: 
at least one processor; and 
a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor cause the at least one processor to: 
generate a conversation graph based on a reply structure of messages posted to a messaging platform; 
receive, over a network, a request to retrieve messages of the conversation graph from a client application executable by a user device; 
in response to the request, classify, by a classification model, the messages of the conversation graph into a plurality of sections using a plurality of first signals, the plurality of first signals including a probability that at least one message of the conversation graph or a respective author of a message of the conversation graph is abusive, the conversation graph including a data structure having nodes representing messages and edges representing links between the nodes, the classification model including a neural network, the plurality of sections including a first section and a second section, the first section having messages from the conversation graph determined as to be of higher quality than messages of the second section; 
determine, by at least one predictive model, a plurality of predictive outcomes for each of at least a subset of the messages of the conversation graph using a plurality of second signals, the plurality of second signals including at least one signal different from the plurality of first signals; 
compute an engagement value for each of the subset of the messages of the conversation graph using the plurality of predictive outcomes for a respective message, wherein the computing includes valuing a first predictive outcome higher than a second predictive outcome; 
rank the messages of the first section using the engagement values that correspond to the messages of the first section; and 
transmit, over the network, at least a portion of the messages of the first section to be rendered on the client application according to the rank.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453